Citation Nr: 1341827	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and pneumonia.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army National Guard from August 1986 to March 1987, February 1991 to July 1991, and May 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2011.  The examiner, relying on pulmonary function tests (PFTs) from VA treatment in November 2009 and private treatment in June 2010, found no existence of restrictive disease when the Veteran's lung volumes were corrected with helium dilution.  The examiner found that the Veteran's May 2008 pneumonia resolved in service with no residuals, and that the medical evidence of record did not indicate the existence of a reversible airway obstruction or asthma.  The examiner further stated that the Veteran's decreased expiratory reserve volume (ERV) and functional residual capacity (FRC) results likely reflected obesity.  However, VA treatment records from August 2010 and September 2011 indicate that the Veteran had been diagnosed with, and treated for, asthma.

Thus, all outstanding VA and private treatment records relating to the Veteran's respiratory disorder should be obtained and made part of the record.  Then the Veteran should be scheduled for a new VA examination for his respiratory disorder.  The examination should include PFTs, and any accompanying opinion should be supported by a rationale.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to asthma or any other respiratory disorder should be obtained.  All records received should be associated with the claims file.

2.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from Southeastern Pulmonary Associates, the New Haven Vet Center, and any other private treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination to determine the etiology of his respiratory disorder.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests, including PFTs, should be performed.  Following examination of the Veteran, and review of his pertinent medical history and lay statements, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that any current respiratory disorder had its onset in service or is otherwise related to service.  In this regard, the examiner's attention is directed to the June 2010 private treatment PFT results, and the August 2010 and September 2011 VA treatment records indicating a diagnosis of, and treatment, for asthma.

Any opinion offered should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


